Exhibit 10.20

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This employment agreement (the “Agreement”) is entered into by and between
Andrew S. Clark (“you” or “your”) and Bridgepoint Education, Inc., a Delaware
corporation, (the “Company”). This Agreement has an effective date of March 9,
2015 (the “Effective Date”).
In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:
1.     Position and Responsibilities. As of the Effective Date, you will
continue to serve as a full-time employee of the Company as the Company’s Chief
Executive Officer (“CEO”). As CEO, you will report directly to the Company’s
Board of Directors (the “Board”). You will have the duties, responsibilities and
authority that are customarily associated with such position and such other
senior management duties as may reasonably be assigned by the Board, in each
case, in accordance with Company policy as set forth from time to time by the
Board and subject to the terms hereof. At the request of the Company, you will
also serve as an officer and/or member of the board of directors of any Company
affiliate, without additional compensation. You will devote substantially all of
your business time and commit your best efforts to the Company’s business. Your
office will be located at the Company’s headquarters at 13500 Evening Creek
Drive North, San Diego, California and your duties will be primarily performed
there subject to requisite business travel. Nothing herein will preclude you
from (i) serving, with the prior written consent of the Company, as a member of
the board of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
your personal investments and affairs; provided, however, that the activities
set out in clauses (i), (ii) and (iii) will be limited by you so as not to
materially interfere, individually or in the aggregate, with the performance of
your duties and responsibilities hereunder. The Company hereby acknowledges your
ownership of any entities identified in Exhibit A and consents to such ownership
for so long as such entities continue to be a non-competing business with the
Company.
2.     Term. Your employment with the Company is at-will and either you or the
Company may terminate your employment at any time and for any reason, with or
without Cause (as defined below), in each case subject to the terms and
provisions of this Agreement. Unless terminated earlier, this Agreement will
extend through the third anniversary of the Effective Date (“Expiration Date”);
provided, however, on the third anniversary of the Effective Date (and on each
subsequent anniversary thereafter) the Expiration Date will automatically be
extended by an additional year unless either party has provided written notice
to the other party at least six months before the applicable Expiration Date
that such party will not agree to so extend the Agreement. The terms of
Sections 8 through 15 will survive any termination or expiration of this
Agreement or of your employment.
3.     Salary, Bonus and Equity Incentives. For avoidance of doubt, the Board
may delegate its authority and responsibilities under this Section 3 to a
committee of members of the Board.
(a)    Base Salary. During your employment as CEO and while this Agreement is in
effect, you will be paid an annual base salary of $725,000.00 (the “Base
Salary”) for your services as CEO, payable in the time and manner that the
Company customarily pays its employees provided that you will receive pro-rata
payments of Base Salary on at least a monthly basis. Your Base Salary will also
be reviewed periodically by the Board and may be increased by the Board in its
discretion or decreased with your written consent.
(b)    Bonuses. During your employment as CEO and while this Agreement is in
effect, you will be eligible to participate in any bonus programs as set forth
by the Board. In addition, during each Company fiscal year you will be eligible
to earn an annual cash bonus based on performance objectives reasonably
established by the Board. Your annual target cash bonus amount will be equal to
100% of your Base Salary that is paid to you during the applicable fiscal year.
The actual amount of the annual bonus paid to you, if any, will be determined by
the Board in its sole discretion and may be more or less than the target amount.
Any such bonus will be paid to you during the first two and a half months of the
fiscal year that follows the applicable performance fiscal year. If your
employment ends during any given fiscal year (for reasons other than Cause), you
will be paid a pro-rata bonus

-1-

--------------------------------------------------------------------------------



determined by the percentage of time you were employed during the fiscal year.
Your bonus will be deemed to have been earned once the Board has determined and
approved, in its sole discretion, the amount of such annual bonus, if any.
(c)    Stock Options and Compensatory Equity.
(i)    While you are an employee of the Company, you will be eligible to receive
grants of stock options, restricted stock units and other forms of equity
compensation awards (time and/or performance based, collectively the “Equity
Awards”). Such Equity Awards, if any, will be made in the sole discretion of the
Board or a duly authorized committee thereof and will be subject to the terms
and conditions specified by the Board (or its committee), the Company’s stock
plan, the award agreement that you must execute as a condition of any grant and
the Company’s insider trading policy. If required by applicable law with respect
to transactions involving Company equity securities, you agree that you will use
your best efforts to comply with any duty that you may have to (i) timely report
any such transactions and (ii) to refrain from engaging in certain transactions
from time to time. Notwithstanding anything to the contrary (but subject to the
next sentence), any equity compensation awards that were granted to you before
the Effective Date will continue to be governed by their applicable terms and
conditions (as may have been amended after their respective grant dates) (the
“Prior Equity Awards”).
(ii)    For purposes of Section 7(a) and (c), each of your then unvested Equity
Awards that are to vest based solely on continued service to the Company
(“Time-Based Equity Awards”) will terminate and be cancelled for no
consideration on the Termination Date, and you will have no further rights with
respect thereto. If you are still in our service upon the consummation of a
Change of Control, 50% of each of your Time-Based Equity Awards, if any, will
become vested on a pro-rata basis (rounded down to the nearest whole number for
each discrete Equity Award) over the vesting schedule. The remaining unvested
portion of your Time-Based Equity Awards, if any, will continue to vest pursuant
to their original vesting schedule but at 50% of the original rate of vesting
over such vesting period. As purely a hypothetical example to illustrate the
foregoing, assume that at the time of a Change of Control, you were in our
service and held one Time-Based Equity Award that was a stock option and that
had sixty unvested shares that were scheduled to vest at 10 shares, 20 shares,
and 30 shares in each of the three following months, respectively. Thirty of
such sixty unvested shares would become vested upon the Change of Control
assuming you were then still employed by the Company. The remaining thirty
unvested shares would vest at 5 shares, 10 shares, and 15 shares in each of the
three following months subject to your continued service. Notwithstanding
anything in this Section 3(c) to the contrary, if an Equity Award is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”), and if a Change of Control occurs but does
not constitute a “change of control” for purposes of a distribution under
Section 409A of the Code, then any payment of an amount that would otherwise
have been accelerated under this Section 3(c) will be delayed until the earliest
time that such payment would be permissible under Section 409A of the Code
without triggering any penalties applicable under Section 409A of the Code.
(iii)    For purposes of Section 7(a) and (c), each of your then unvested Equity
Awards (or portion thereof) that is to vest or become eligible to vest based on
achievement of performance goals or objectives (“Performance-Based Equity
Awards”) will terminate and be cancelled for no consideration on the Termination
Date, and you will have no further rights with respect thereto. For purposes of
Section 7(b) and (d), your then outstanding Performance-Based Equity Awards (or
portion thereof) that remain eligible to vest and are capable of being earned
during or upon the completion of the fiscal year during which the Termination
Date occurs will remain outstanding and eligible to vest and be earned based on
actual achievement of the performance goals as determined by the Board or the
Compensation Committee of the Board (the “Committee”) in its discretion. For
avoidance of doubt, Performance-Based Equity Awards (or portion thereof) that
are eligible to be earned for performance periods that expire or terminate after
the fiscal year during which the termination occurs will immediately terminate
and be cancelled for no consideration on the Termination Date. If the
Performance-Based Equity Award (or portion thereof) that is deemed to have been
achieved is further subject to the requirement that you remain employed by the
Company for a period of time following the date the performance goal was
achieved, then that portion of the award would become a Time-Based Equity Award,
and would be eligible for vesting acceleration as set forth in Sections 7(b)
and 7(d). If you are still in our service upon the consummation of a Change of
Control, each of your then unvested Performance-Based Equity Awards will be
treated as agreed upon between you and the

-2-

--------------------------------------------------------------------------------



Company as set forth in the applicable award (or other) agreement between you
and the Company, including potential modification of the provisions of this
Section 3(c)(iii) and Section 7(b) and (d).
4.     Expense Reimbursement. Subject to Section 11 below, during your
employment as CEO and while this Agreement is in effect, you will be reimbursed
for all reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s Expense Reimbursement Policy.
5.     Change of Control.
(a)    Definition. For purposes of this Agreement, a “Change of Control” will
mean any of the following:
(i)    The acquisition by any individual, entity or group (other than the
Company or any employee benefit plan of the Company or Warburg Pincus & Co. and
its affiliated entities and investment funds) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities representing more than 50% of the voting securities of the Company
entitled to vote generally in the election of directors, determined on a
fully-diluted basis (“Company Voting Securities”); provided, however, that such
acquisition will not constitute a Change of Control hereunder if a majority of
the holders of the Company Voting Securities immediately prior to such
acquisition retain directly or through ownership of one or more holding
companies, immediately following such acquisition, a majority of the voting
securities entitled to vote generally in the election of directors of the
successor entity;
(ii)    The sale, transfer or other disposition of 50% or more of the Company’s
assets to one or more unaffiliated individual(s), entities or groups; or
(iii)    When a majority of the members of the Board of Directors of the Company
will not be Company Directors.
“Company Directors” will mean (A) individuals who as of the Effective Date are
directors of the Company, (B) individuals elected as directors of the Company
subsequent to the Effective Date for whose election proxies will have been
solicited by the Board, or (C) any individual appointed to the Board to fill
vacancies of the Board caused by death or voluntary resignation (but not by
removal) or to fill newly created directorships.
A transaction will not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.
(b)    Limitation on Payments. In the event that it is determined that any
payment or distribution of any type to or for your benefit made by the Company,
by any of its affiliates, by any person who acquires ownership or effective
control or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code or by any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), then such payments
or distributions or benefits will be payable either:
(i)    in full; or
(ii)    as to such lesser amount which would result in no portion of such
payments or distributions or benefits being subject to the Excise Tax.
You will receive the greater, on an after-tax basis, of (i) or (ii) above. In
the event that clause (ii) above applies, and a reduction is required to be
applied to the Total Payments, the Total Payments will be reduced by the Company
in the following order: (1) payments and benefits due under Sections 7(b)(i) and
(ii) will be reduced

-3-

--------------------------------------------------------------------------------



(if necessary, to zero) in such order with amounts that are payable first
reduced first; provided, however that in all events such payments which are not
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) will be reduced first; (2) payments and benefits due in respect of any
options to purchase shares of common stock of the Company will be reduced
second; (3) payments and benefits due in respect of any fully valued Equity
Awards (i.e., restricted stock or restricted stock units) for which an election
under Section 83(b) of the Code has not been made will be reduced third and (4)
payments and benefits due in respect of any fully valued Equity Awards (i.e.,
restricted stock or restricted stock units) for which an election under Section
83(b) of the Code has been made will be reduced fourth. Notwithstanding anything
to the contrary herein, in all events, you will have no right, power or
discretion to determine the reduction of payments and/or benefits hereunder and
any such reduction will be structured in a manner intended to comply with
Section 409A of the Code.
Unless you and the Company agree otherwise in writing, any determination
required under this Section 5(b) will be made in writing by a qualified
independent accountant selected by the Company (the “Accountant”) whose
determination will be conclusive and binding. You and the Company will furnish
the Accountant such documentation and documents as the Accountant may reasonably
request in order to make a determination. The Company will bear all costs that
the Accountant may reasonably incur in connection with performing any
calculations contemplated by this Section 5(b).
6.     Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
entitled to participate, on the same terms as generally provided to senior
executives, in all Company employee benefit plans and programs at the time or
thereafter made available to Company senior executive officers including,
without limitation, any savings or profit sharing plans, deferred compensation
plans, stock option incentive plans, group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical and dental
coverage, vacation, sick leave (including salary continuation arrangements),
long-term disability, holidays and other employee benefit programs sponsored by
the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason. During your employment as CEO and while this Agreement
is in effect, the Company will provide you with term life insurance coverage
(without any cash surrender value) for the benefit of your heirs with a face
amount of not less than $1,450,000 (for avoidance of doubt, you will not receive
any tax gross up from the Company for any imputed income that may result to you
as a result of the Company procuring this coverage for you). You will also be
indemnified to the fullest extent permitted by law, from and against any and all
liability, loss, damages or expenses incurred as a result of, arising out of, or
in any way related to, your service as an employee, officer, director or agent
of the Company or a Company affiliate, in accordance with the Company’s
Certificate of Incorporation and bylaws. The Company will maintain a directors
and officers liability insurance policy (including tail coverage) covering you
in your capacity as an officer and director of the Company and any Company
affiliate. The Company’s obligation to indemnify you will survive termination of
this Agreement.
7.     Consequences of Termination of Employment. Unless the Company requests
otherwise in writing, upon termination of your employment for any reason, you
will be deemed to have immediately resigned from all positions as an officer
(and/or director, if applicable) with the Company (and its affiliates) as of
your last day of employment (the “Termination Date”). Upon termination of your
employment for any reason, you will receive payment or benefits from the Company
covering the following: (i) all unpaid salary and unpaid vacation accrued
through the Termination Date, (ii) any bonus amount that has been determined to
have been earned with respect to a performance period that has ended on or prior
to your termination of employment, but which remains unpaid; (iii) any
payments/benefits to which you are entitled under the express terms of any
applicable Company employee benefit plan, (iv) any unreimbursed valid business
expenses for which you have submitted properly documented reimbursement
requests, (v) your then outstanding Prior Equity Awards as governed by their
applicable terms, and (vi) your then outstanding and vested Equity Awards before
taking into account any possible vesting acceleration set forth in this Section
7 (see Section 3(c)(iii) for treatment of Performance-Based Equity Awards)
(collectively, (i) through (vi) are the “Accrued Pay”). You may also be eligible
for other post-employment payments and benefits as provided in this Agreement.
(a)    For Cause. For purposes of this Agreement, your employment may be
terminated by the Company for “Cause” as a result of the occurrence of one or
more of the following:

-4-

--------------------------------------------------------------------------------



(i)    your conviction of, or a plea of guilty or nolo contendere to, a felony
or other crime (except for misdemeanors which are not materially injurious to
the business or reputation of the Company or a Company affiliate);
(ii)    your willful refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement (as defined in Section 8) and the policies and
procedures of the Company or a Company affiliate at which you serve as an
officer and/or director if such refusal or failure causes or reasonably expects
to cause injury to the Company or a Company affiliate;
(iii)    fraud or other illegal conduct in your performance of duties for the
Company or a Company affiliate; or
(iv)    any conduct by you that is materially injurious to the Company or a
Company affiliate or materially injurious to the business reputation of the
Company or a Company affiliate.
Prior to your termination for Cause, you will be provided with written notice
from the Company describing in detail the conduct forming the basis for the
alleged Cause and to the extent curable, a reasonable opportunity (of not less
than 30 days or more than 90 days) to cure such conduct before the Company may
terminate you for Cause. You have the right to present your case to the full
Board, with assistance of your legal counsel before any termination for Cause is
finalized by the Company. Any termination for “Cause” will not limit any other
right or remedy the Company may have under this Agreement or otherwise. You will
continue to receive the compensation and benefits provided by this Agreement
during the period after you receive the written notice of the Company’s
intention to terminate your employment for Cause until such termination becomes
effective.
In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company. In addition, you may be required to repay to the
Company certain previously paid compensation in accordance with Company policies
and/or applicable law (each, “Clawback Policy”).
For avoidance of doubt, terminations of employment due to death or Disability,
which are addressed in Section 7(d) below, are not terminations for Cause.
(b)    Without Cause or for Good Reason. The Company may terminate your
employment without Cause at any time and for any reason with notice or you may
resign your employment for Good Reason (as defined below in Section 7(b)(vi))
upon thirty days advance written notice (each a “Qualifying Termination”). If
your employment is terminated due to a Qualifying Termination, then, subject to
Sections 11 and 13 hereof, you will be eligible to receive the following subject
to your timely compliance with Section 7(e) and further provided that no
payments for such Qualifying Termination will be made until on or after the date
of a “separation from service” within the meaning of Code Section 409A:
(i)    The Company will provide you with cash payments equal in the aggregate to
two times the sum of your Base Salary and your annual target bonus The cash
payments provided by this subpart (i) will be paid to you in substantially equal
installments payable bi-weekly over the 24 month period following your
Termination Date, however, the first payment will be made within fifteen days
following the effective date of the release of claims and separation agreement
described in Section 7(e). This first payment will cover the period of time from
the Termination Date through the end of the bi-weekly period immediately
preceding such first payment;
(ii)    The Company will reimburse you for a portion of the premiums you pay for
group medical insurance while you are covered under a Company-sponsored group
medical insurance plan pursuant to Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any similar state law (“COBRA”). Such
reimbursement will be equal to the subsidy provided by the Company to active
Company employees who participate in the same group medical insurance plan
(“Reimbursed Subsidy”). The Reimbursed Subsidy will be provided to you on a
monthly basis for a period of twenty-four months so long as you elect
continuation coverage within the time period prescribed by COBRA, provided,
however, if the Company determines

-5-

--------------------------------------------------------------------------------



that it cannot provide the foregoing reimbursement without violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act or the Employee Retirement Income
Security Act of 1974, each as amended), the Company will in lieu thereof provide
you with a lump sum payment that is equal to twenty-four months’ of the
Reimbursed Subsidy amount, which payment will be paid to you regardless of
whether you elect COBRA continuation coverage. In all cases, the coverage
(and/or reimbursement s) provided in this subpart (ii) will immediately
terminate if you are offered comparable coverage in connection with your
employment by another employer;
(iii)    Your then outstanding unvested Time-Based Equity Awards will become
incrementally vested on an accelerated basis as if your Termination Date
occurred one year later and with respect to Equity Awards that are stock options
granted to you on or after the Effective Date, will remain exercisable by you
until the earlier of one year following your Termination Date or the expiration
of their originally scheduled term;
(iv)    You will be eligible to be paid a pro-rata portion of the bonus
described in Section 3(b) for the fiscal year in which your employment
terminates at the time that such bonus would otherwise be payable under Section
3(b) and in such amount, if any, that the Board determines under Section 3(b).
Such pro-rata portion will be calculated as the product of (1) the annual bonus
that you would have been paid for such fiscal year absent your termination of
employment and (2) a fraction, the numerator of which is the completed number of
days in such fiscal year prior to your date of termination of employment and the
denominator of which is 365;
(v)    If the Qualifying Termination occurs during the twenty-four month period
after a Change of Control, then in lieu of subpart (iii), all of your unvested
Time-Based Equity Awards will become immediately fully vested as of your
Termination Date; and
(vi)    For purposes of this Agreement, you may resign your employment from the
Company for “Good Reason” within ninety days after the date that any one of the
following events described in subparts (1) through (5) (any one of which will
constitute “Good Reason”) has first occurred without your written consent. Your
resignation for Good Reason will only be effective if the Company has not cured
or remedied the Good Reason event within thirty days after its receipt of your
written notice (such notice will describe in detail the basis and underlying
facts supporting your belief that a Good Reason event has occurred). Such notice
of your intention to resign for Good Reason must be provided to the Company
within sixty days of the initial existence of a Good Reason event. Failure to
timely provide such written notice to the Company or failure to timely resign
your employment for Good Reason means that you will be deemed to have consented
to and waived the Good Reason event. If the Company does timely cure or remedy
the Good Reason event, then you may either resign your employment without Good
Reason or you may continue to remain employed subject to the terms of this
Agreement.
(1)
You have incurred a material diminution in your responsibilities, duties or
authority, including without limitation a requirement that you report to any
person or group of persons other than the Board;

(2)
You have incurred a material diminution in your Base Salary or annual target
bonus amount;

(3)
Your workplace has been relocated to a new location that is more than thirty
miles away from your work location that is specified in Section 1;

(4)
The Company does not extend the Expiration Date of this Agreement as provided in
Section 2; or

(5)
The Company has materially breached a material provision of this Agreement.

Subject to the express language in this Section 7(b) and Section 14, you will
not be required to mitigate the amount of any payment or benefit contemplated by
this Section 7(b), nor will any such payment or benefit be reduced by

-6-

--------------------------------------------------------------------------------



any earnings or benefits that you may receive from any other source. If any cash
payments that are owed to you under this Agreement are not paid to you within
fifteen days of their due date, then the Company will additionally owe you
interest on such late payments, payable on a monthly basis while any overdue
amount is still outstanding, with interest accruing at the then prevailing prime
rate, compounded monthly. For avoidance of doubt, this Section 7(b) does not
apply to terminations of employment due to death or Disability which are
addressed in Section 7(d).
(c)    Voluntary Termination. In the event you voluntarily terminate your
employment with the Company without Good Reason, you will be entitled to receive
only your Accrued Pay. You will be entitled to no other compensation from the
Company. You agree to provide the Company with at least 30 days advance written
notice of your intention to resign without Good Reason. For avoidance of doubt,
this Section 7(c) does not apply to terminations of employment due to death or
Disability which are addressed in Section 7(d).
(d)    Death or Disability. In the event your employment with the Company is
terminated as a result of your death, then: (i) your estate will be entitled to
receive your Accrued Pay, (ii) your then outstanding unvested Time-Based Equity
Awards will be treated as set forth in Section 7(b)(iii) and your
Performance-Based Equity Awards will be treated as set forth in Section
3(c)(iii), (iii) your estate will be entitled to receive six monthly installment
payments of your Base Salary commencing with the month after your Termination
Date, and (iv) your dependents will receive medical benefits (at the same level
that they were receiving such coverage as of the Termination Date) paid by the
Company for the six months following your Termination Date.
In the event your employment with the Company is terminated by the Company as a
result of your Disability, then you will receive the same payments and benefits
specified in subparts (i) through (iv) of the preceding paragraph. For purposes
of this Agreement, “Disability” is defined to occur when you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.
(e)    Release of Claims. As a condition to receiving (and continuing to
receive) the payments and benefits provided in Section 7(b), you must (i) within
not later than sixty days after your Termination Date (the “Release Deadline”),
execute (and not revoke) and deliver to the Company a Release Of All Claims And
Covenant Not To Sue agreement (the “Release”) substantially in the form attached
as Exhibit B hereto and (ii) remain in full compliance with such Release. The
Company will have the obligation to prepare and execute said Release and tender
the Release to you within seven (7) days of your Termination Date. None of the
payments and benefits provided in Section 7(b) will be paid or provided until
the Release is effective and irrevocable and if the Release does not become
effective and irrevocable by the Release Deadline, your will forfeit all rights
to severance payments and benefits under this Agreement. If the Release is
effective and Irrevocable on the Release Deadline, then, except as required by
the following sentence and/or Section 11 below, any payments that would have
been made to you during the sixty-day period immediately following your
separation from service will be paid to you on the first Company payroll period
following the Release Deadline and any remaining payments will be made as
provided in this Agreement. Additionally, and notwithstanding anything herein to
the contrary, in the event that the time period within which you must return and
not revoke the Release straddles two calendar years, in all events any payments
under Section 7(b) will be made (or commence, as applicable) in the second such
calendar year.
8.    Proprietary Information and Inventions Agreement; Confidentiality. By your
signature below, commencing on the Effective Date you re-affirm the terms and
conditions (including without limitation the covenants set forth) in your
proprietary information and inventions agreement with the Company, dated
September 29, 2009 (“Confidentiality Agreement”).
9.     Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes

-7-

--------------------------------------------------------------------------------



the Company’s obligations under this Agreement contractually or as a matter of
law. The Company will require any such purchaser, successor or assignee to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
purchase, succession or assignment had taken place. Your rights and obligations
under this Agreement will not be transferable by you by assignment or otherwise
provided, however, that if you die, all amounts then payable to you hereunder
will be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there be no such designee, to your estate.
10.    Governing Law; Arbitration. This Agreement will be deemed a contract made
under, and for all purposes will be construed in accordance with, the laws of
California. Any controversy or claim relating to this Agreement or any breach
thereof, and any claims you may have arising from or relating to your employment
with the Company, will be settled solely and finally by arbitration in
San Diego, California before a single arbitrator in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) then in effect in the State of California, and judgment upon
such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof, provided that this Section 10 will not be construed to
eliminate or reduce any right the Company or you may otherwise have to obtain a
temporary restraining order or a preliminary or permanent injunction to enforce
any of the covenants contained in this Agreement before the matter can be heard
in arbitration. If you prevail on at least one material claim with respect to
such dispute, then within seventy-five days of the dispute’s final resolution
the Company will reimburse you for your reasonable and substantiated legal fees
and costs incurred in such dispute.
11.    Taxes. Anything to the contrary notwithstanding, all payments made by the
Company hereunder to you or your estate or beneficiaries will be subject to tax
withholding pursuant to any applicable laws or regulations. This Agreement is
intended to be exempt from or comply with the requirements of section 409A of
the Code. In the event this Agreement or any benefit paid to you hereunder is
deemed to be subject to section 409A of the Code, you consent to the Company
adopting such conforming amendments or taking such actions as the Company deems
necessary, in its reasonable discretion, to comply with Code Section 409A and
avoid the imposition of taxes under Code Section 409A. Notwithstanding any
provision in the Agreement to the contrary, if upon your “separation from
service” within the meaning of Code Section 409A, you are then a “specified
employee” (as defined in Code Section 409A), then to the extent necessary to
comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company will defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
months following such “separation from service” under this Agreement until the
earlier of (i) the first business day of the seventh month following your
“separation from service,” or (ii) ten days after the Company receives valid
confirmation of your death. Any such delayed payments will be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement will be subject to the following conditions:
(1) the expenses eligible for reimbursement or in-kind benefits in one taxable
year will not affect the expenses eligible for reimbursement or in-kind benefits
in any other taxable year; (2) the reimbursement of eligible expenses or in-kind
benefits will be made promptly, subject to the Company’s applicable policies,
but in no event later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
will not be subject to liquidation or exchange for another benefit.
12.    Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement contains all the legally binding understandings and
agreements between you and the Company pertaining to the subject matter of this
Agreement and supersedes all such agreements, whether oral or in writing,
previously entered into between the parties including without limitation your
employment agreement, dated March 4, 2009, and your prior agreement with
TeleUniversity, Inc. dated November 26, 2003 (“Prior Agreements”) and any
amendments to such Prior Agreements.
13.    Covenants.
(a)    As a condition of this Agreement and to your receipt of any
post-employment benefits, you agree that you will fully and timely comply with
all of the covenants set forth in this subsection 13(a) (which will survive your
termination of employment and termination or expiration of this Agreement):

-8-

--------------------------------------------------------------------------------



(i)    You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
will survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;
(ii)    Within five days of the Termination Date, you will return to the Company
all Company confidential information including, but not limited to, intellectual
property, etc. and you will not retain any copies, facsimiles or summaries of
any Company proprietary information;
(iii)    You will not at any time during the period of your employment with the
Company and during any period in which you are receiving severance payments
under section 7 of this Agreement, make (or direct anyone to make) any
disparaging statements (oral or written) about the Company, or any of its
affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations. Similarly, during such time period, the Company will make
reasonable best efforts to direct its then-current directors and Section 16
officers to not make any disparaging statements about you that are harmful to
your reputation;
(iv)    You agree that during the period of your employment with the Company and
for one year after the Termination Date, you will not induce, solicit, recruit
or encourage any employee of the Company to leave the employ of the Company
which means that you will not (x) disclose to any person, entity or employer the
backgrounds or qualifications of any Company employees or otherwise identify
them as potential candidates for employment or (y) personally or through any
other person recruit or otherwise solicit Company employees to work for you or
any other person, entity, or employer. For the avoidance of doubt, your direct
or indirect placement of a general advertisement for employment not targeted at
any specific individual will not constitute a violation of this Section
13(a)(iv);
(v)    You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets of the Company in order to
solicit, either on behalf of yourself or any other person or entity, the
business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, listing of
students and students who applied or made an inquiry about any program and any
student data, student records, written or electronic work product that was
authored, developed, edited, reviewed or received from or on behalf of the
Company during period of employment, Company developed technology, software, or
computer programs, process manuals, products, business and marketing plans and
or projections, Company sales and marketing data, Company technical information,
Company strategic plans, Company financials, enrollment lists, total student
enrollment, enrollment goals, vendor affiliations, proprietary information,
technical data, trade secrets, know-how, copyrights, patents, trademarks,
intellectual property, and all documentation related to or including any of the
foregoing; and
(vi)    You agree that, upon the Company’s request and without any payment
therefore, you will reasonably cooperate with the Company (and be available as
necessary) after the Termination Date in connection with any matters involving
events that occurred during your period of employment with the Company.
(b)    You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection 13(b) (which will survive your
termination of employment and termination or expiration of this Agreement):
(i)    You will fully pay off any outstanding amounts owed to the Company no
later than their applicable due date or within thirty days of your Termination
Date (if no other due date has been previously established);
(ii)    Within five days of the Termination Date, you will return to the Company
all Company property including, but not limited to, computers, cell phones,
pagers, keys, business cards, etc.;

-9-

--------------------------------------------------------------------------------



(iii)    Within thirty days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
(iv)    As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail; and
(v)    You will provide written notice to the Company within three business days
after the date that you have agreed to accept new full or part time employment
or agreed to provide consulting or other services to another entity or venture
during the period during which you are receiving severance benefits under
Section 7(b).
(c)    You acknowledge that (i) upon a violation of any of the covenants
contained in Section 13 of this Agreement or (ii) if the Company is terminating
your employment for Cause as provided in Section 7(a), the Company would as a
result sustain irreparable harm, and, therefore, you agree that in addition to
any other remedies which the Company may have, the Company will be entitled to
seek equitable relief including specific performance and injunctions restraining
you from committing or continuing any such violation; and
(d)    You understand and agree that all payments and benefits provided to you
will be subject to the terms and conditions of any Clawback Policy (adopted by
the Company Directors) which will survive any termination or expiration of this
Agreement or termination of your employment or any subsequent service
relationship with the Company.
14.    Offset. Any severance or other payments or benefits made to you under
this Agreement may be reduced, in the Company’s discretion, by any amounts you
owe to the Company or as will be needed to satisfy any future co-payments you
would need to make for continuing post-termination benefits, provided however
that any such offsets do not violate Code Section 409A.
15.     Notice. Any notice that the Company is required to or may desire to give
you will be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder will be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate in writing. The date of actual
delivery of any notice under this Section 15 will be deemed to be the date of
delivery thereof.
16.    Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing. No waiver by you or the Company of the breach of any condition or
provision of this Agreement will be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time. Except as
expressly provided herein to the contrary, failure or delay on the part of
either party hereto to enforce any right, power, or privilege hereunder will not
be deemed to constitute a waiver thereof. In the event any portion of this
Agreement is determined to be invalid or unenforceable for any reason, the
remaining portions will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law.
17.    Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.

-10-

--------------------------------------------------------------------------------



18.    Legal Fees. The Company will pay the reasonable fees (not to exceed
$15,000) of your legal counsel that were incurred in the review of this
Agreement. Such payment will be made directly to your legal counsel. Your legal
counsel must provide the Company with detailed invoices within forty-five days
of your execution of this Agreement.
19.    Key-Man Insurance. The Company will have the right to insure your life
for the sole benefit of the Company, in such amounts, and with such terms, as it
may determine. All premiums payable thereon will be the obligation of the
Company. You (and your heirs, estate and decedents) will have no interest in any
such policy, but you agree to cooperate with the Company in taking out such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on you by any such documents.

-11-

--------------------------------------------------------------------------------



Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.


ACKNOWLEDGED AND AGREED:
 
 
 
 
 
BRIDGEPOINT EDUCATION, INC.
ANDREW S. CLARK
 
 
/s/ Diane L. Thompson
/s/ Andrew S. Clark
BY: Diane L. Thompson
 
TITLE: SVP, Secretary and General Counsel
 






-12-

--------------------------------------------------------------------------------



EXHIBIT A
No entities owned as of the Effective Date.

-13-

--------------------------------------------------------------------------------



EXHIBIT B
RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE PURSUANT
TO AGREEMENT
1.     PARTIES. The parties to this Agreement and Release are Andrew S. Clark
(“Executive”) and Bridgepoint Education, Inc., a Delaware corporation, (the
“Company”).
2.     RECITALS. This Release is made with reference to the following facts:
Executive and Company are parties to an Amended and Restated Employment
Agreement dated March 9, 2015 (the “Employment Agreement”). That Employment
Agreement provides that Executive must execute a general release and covenant
not to sue within not later than sixty days after Executive’s Termination Date
(as defined in the Employment Agreement) in order for Executive to receive any
severance payment and benefits under the Employment Agreement. This Release is
the general release and covenant not to sue required by the Employment
Agreement.
3.     EXECUTIVE’S PROMISES. In consideration for the promises and payments
contained in the Employment Agreement, Executive agrees as follows:
3.1    Executive hereby covenants not to sue and also waives, releases and
forever discharges Company, its parent company, divisions, subsidiaries,
officers, directors, agents, employees, stockholders, affiliates and successors
from any and all claims, causes of action, damages or costs of any type
Executive may have against Company or its current and former parent company,
divisions, subsidiaries, officers, directors, employees, agents, stockholders,
successors or affiliates (the “Released Parties”) including without limitation
those arising out of or relating to Executive’s employment with Company, or
Executive’s separation of employment (if separated by such date). This waiver
and release includes, but is not limited to, claims, causes of action, damages
or costs arising under or in relation to Company’s employee handbook and
personnel policies, or any oral or written representations or statements made by
officers, directors, employees or agents of Company, or under any state or
federal law regulating wages, hours, compensation or employment, or any claim
for breach of contract or breach of the implied covenant of good faith and fair
dealing, or any claim for stock, stock options, warrants, or phantom stock or
equity of any kind or any claim for wrongful termination, or any discrimination
claim on the basis of race, sex, sexual orientation, gender, age, religion,
marital status, national origin, physical or mental disability, medical
condition, or any claim arising under the federal Age Discrimination in
Employment Act, the Equal Pay Act, the California Family Rights Act, the
Pregnancy Discrimination Act, the Family Medical Leave Act, the California Labor
Code, the California Wage Orders, Title VII of the Civil Rights Act, the Fair
Employment and Housing Act, the California Labor Code Private Attorneys General
Act of 2004, the California Wage Orders, and Business and Professions Code
Section 17200, et seq. Notwithstanding the foregoing, this Release does not
release (a) claims that cannot be released as a matter of law, (b) claims
arising after the effective date of this release including those under the
Employment Agreement, (c) claims to enforce any of Executive’s rights to
post-termination benefits under section 7 of the Employment Agreement, (d)
claims for indemnification pursuant to section 6 of the Employment Agreement or
under any directors and officers liability insurance policy, or (e) claims to
enforce any of Executive’s vested benefits under any employee benefit or equity
plan of the Company.
3.2    The waiver and release set forth in paragraph 3.1 applies to claims of
which Executive does not currently have knowledge and Executive specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of the
State of California which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.”
3.3    Executive has not suffered nor aggravated any known on-the-job injuries
for which Executive has not already filed a Workers’ Compensation claim.
3.4    Executive represents and warrants that no claims have been filed by him
or on his behalf against any Released Party prior to the effectiveness of this
Release. Additionally, to the extent there is a claim filed (or

-14-

--------------------------------------------------------------------------------



subsequently filed in breach of section 3.1), then any such claim will be
“dismissed with prejudice” and Executive will promptly pay all fees and costs
associated with obtaining the dismissal, or in connection with the dismissal,
including reasonable legal fees.
3.5    Executive agrees that nothing in this Release will be construed as an
admission of liability of any kind by Company to Executive.
4.     CONSULTATION, REVIEW, AND REVOCATION. In accordance with the Age
Discrimination in Employment Act of 1967 (“ADEA”) as amended by the Older
Workers Benefit Protection Act, Executive is advised to consult with an attorney
before signing this Release. Executive is given a period of 21 days in which to
consider whether to enter into this Release. Executive does not have to utilize
the entire 21 day period before signing this Release, and may waive this right.
If Executive does enter into this Release, he may revoke the Release within 7
days after the execution of the Release. Any revocation must be in writing and
must be received by the Company no later than midnight of the seventh day after
execution by Executive. The Release is not effective or enforceable until after
this 7-day period has passed without revocation.
5.     LABOR CODE SECTION 206.5. Executive agrees that the Company has paid to
Executive his salary and vacation accrued as of the Termination Date and that
these payments represent all such monies due to Executive through the
Termination Date. In light of the payment by the Company of all wages due, or to
become due to Executive, California Labor Code Section 206.5 is not applicable
to the parties hereto. That section provides in pertinent part as follows: “No
employer will require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.”
6.     MISCELLANEOUS.
6.1    This Release will be deemed to have been executed and delivered within
the State of California, and the rights and obligations of the parties hereunder
will be construed and enforced in accordance with, and governed by, the laws of
the State of California.
6.2    This Release is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Release may be amended only by an
agreement in a writing signed by the parties.
6.3    This Release is binding upon and will inure to the benefit of the parties
hereof, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, parent company, assigns, heirs,
partners, successors in interest and stockholders, including any successor
company of the Company.
6.4    Executive agrees that he has read this Release and has had the
opportunity to ask questions, seek counsel and time to consider the terms of the
Release. Executive has entered into this Release freely and voluntarily.
6.5    The parties agree that any dispute or controversy arising from or related
to this Release will be decided by final and binding arbitration as provided in
the Employment Agreement.
6.6    The execution date of this Release is the date that Executive signs this
Release.
ANDREW S. CLARK (“Executive”)
_______________________________


Date:___________________________
BRIDGEPOINT EDUCATION, INC. (“Company”)
By: ___________________________________
Its: ___________________________________
Date: ___________________________________




-15-